The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on September 28, 2022 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 10-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2017/0061978).
	Regarding claims 1 and 10, Wang discloses a system and a computer-implemented method (see figures 4-6, for example), comprising:  segmenting, by a computer, an audio signal 410 into a plurality of audio frames (see para. 0043, regarding “a feature extraction module 430 receives the noisy speech 410 and then divides it into a plurality of time frames”); generating, by the computer, a feature vector for an audio frame of the plurality of audio frames (see para. 0043, regarding “in each frame, acoustic features are extracted by the feature extraction module to capture temporal and spectral characteristics inherent in speech. …Furthermore, the features extracted may comprise a plurality of types to capture various desired properties.  All features are combined to form a vector of a plurality of frame level features for classification in a DNN 440”), the feature vector including values of a predetermined number of frequency channels of the audio frame (see para. 0047-0048) and values of frequency channels of a predetermined number of audio frames on either side of the audio frame (see para. 0052); executing, by the computer, a deep neural network (DNN) on the feature vector to estimate an instantaneous function of a clean audio spectrum and a noisy audio spectrum of the audio frame (see para. 0041, regarding “the DNN classifies each T-F for each frame as either signal or noise”; see also, para. 0053); generating, by the computer an enhanced speech audio frame corresponding to the audio frame based on noisy audio spectrum of the audio frame and the estimated instantaneous function of the clean audio spectrum and the noisy audio spectrum of the audio frame (see para. 0053).
	Regarding claims 2 and 11, an enhanced speech audio signal 470 corresponding to the audio signal 410 and containing enhanced speech audio frame is outputted.
	Regarding claims 3 and 12, a frame-wise voice activity is estimated in association with estimating the instantaneous function of the clean audio spectrum and the noisy audio spectrum.  See para. 0053, regarding “the exemplary deep neural network 440, classifies multiple time frequency (T-F) units as being speech or non-speech”.
	Regarding claims 5 and 14, the output layer of the DNN has a sigmoid activation function to constrain values in an output vector of the DNN between 0 and 1.  See para. 0057-0059.
	Regarding claims 9 and 18, the DNN is trained with a binary cross entropy loss function.  See para. 0055-0057.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0061978), as applied to claims 1 and 10 above, in further view of Kemp (US 2002/0107687).
Wang discloses the invention as claimed, but fails to specifically teach performing, by the computer, mean and variance normalization of corresponding values in the frequency channels of the audio frame.  Kemp discloses a method of detecting speech in an audio signal including performing, by a computer, mean and variance normalization of corresponding values in frequency channels of an audio frame, in the same field of endeavor, for the purpose of improving the quality of the processed signal (see para. 0030-0032, 0041-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wang, in view of Kemp, such that the method and system further includes performing, by the computer, mean and variance normalization of corresponding values in the frequency channels of the audio frame.  A practitioner in the art would have been motivated to do this for the purpose of improving the quality of the processed signal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and system for using a deep neural network to process an audio signal.
Claims 4, 6, 8, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
November 15, 2022